Appellant, Thomas J. Soapes, was prosecuted by information in the district court of Stephens county for the crime of obtaining property by false pretenses, alleged to have been committed in said county July 7, 1924, by obtaining by means of a trick and deception, from C.C. Wright, a new Ford car, of the value of $438, and in accordance with the verdict of the jury he was on October 24, 1924, sentenced to pay a fine of $250 and the costs. From the judgment he appealed, by filing in this court, February 27, 1925, a petition in error, with a transcript of the record proper attached, and without a transcipt of the testimony in the case. No brief has been filed and no appearance made on behalf of appellant in this court. When called for final submission, the Attorney General moved to affirm the judgment or dismiss the appeal for failure to prosecute the same. We have examined the record, and find that the *Page 434 
same is not properly authenticated or certified to by the court clerk of said county, and it appears that the appeal herein has been abandoned. The motion to dismiss will be sustained, and it is adjudged and ordered that the cause be remanded to the trial court, with direction to enforce its judgment and sentence.